DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (Preparation and Characterization of Transparent Polyimide/Silica Composite Films by a Sol-Gel Reaction, Mol. Cryst. Liq. Cryst., Vol. 584: pp. 9–17, 2013), cited in IDS.

Kwon teaches a transparent polyimide film formed from 1 part of 2,2’-Bis-(3,4-dicarboxyphenyl)-hexafluoropropane dianhydride (6FDA) 0.2 parts of  3,5-Diaminobenzoic acid (DABA) and 0.8 parts of 2,2’-bis(trifluoromethyl)benzidine (TFMB) (see pages 198-199), having Glass Transition Temperature of 364C. 
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al (US 4378400), cited in IDS.
Makino teaches a polyamic acid and polyimide having recurring units of the following formula (see claim 1):

    PNG
    media_image1.png
    141
    396
    media_image1.png
    Greyscale


where R can be represented by benzidine (see Formula XIV at 4:55).
Makino discloses that 3, 5 diaminobenzoic acid can be present in the polymer structure above (see Formula XVIII at 5:65).

However, a genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See also MPEP 2131.02.
Therefore, it would have been obvious to a person of ordinary skills in the art to use 3, 3', 4, 4' tetracarboxylic acid dianhydride, 3, 5 diaminobenzoic acid and benzidine in Makino's polyamic acid and polyimide, since they are clearly named in the reference.
Makino does not teach Thermal Expansion Coefficient (CTE), Decomposition Temperature and Glass Transition temperature (Tg) of claims 2-4.
However, since Applicant and Makino disclose a polyimide of the same structure, their physical properties are expected to be equal.
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant’s and Makino’s polyimides, since they have the same structure.

3.	Claims  2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claims 1, 3 and 11 above, and further in view of Jeong et al (US 20130035447).

Kwon does not teach diphenyltetracarboxylic dianhydride (BPDA).


Jeong discloses a polyimide film formed from TFDB, 6FDA and/or BPDA (see Example 1), having mean coefficient of linear thermal expansion (CTE) may be 15 ppm/°C. to 60 ppm/°C (see 0078), Yellowness index of less than 6 and high transmittance values (see Table 3 at 0165). 

Therefore, it would have been obvious to a person of ordinary skills in the art to interchangeably use 6FDA and BPDA in Kwon’s film in order to obtain a polyimide with enhanced Thermal Expansion Coefficient (CTE), Decomposition Temperature, Transmittance (T) and Yellow Index (Y) values.
   
Note that Kwon does not teach Thermal Expansion Coefficient (CTE), Decomposition Temperature Transmittance (T) and Yellow Index (Y) of claims 2 and 3-9.
However, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant’s and Kwon’s polyimides, modified by Jeong, since they have the same structure.





4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765